 



Exhibit 10.13
GUARANTY FINANCIAL GROUP INC.
RESTRICTED STOCK AGREEMENT

     
EMPLOYEE:
   
 
   
AWARD DATE:
                      , 200   
 
   
TOTAL NUMBER OF SHARES OF
   
RESTRICTED STOCK:
   
 
   
VESTING SCHEDULE/RESTRICTED PERIOD:
  [Number of Shares] on                     , 2009   [Number of Shares] on
                    , 2010   [Number of Shares] on                     , 2011  
[Number of Shares] on                     , 2012

          This Agreement is entered into between GUARANTY FINANCIAL GROUP INC.,
a Delaware corporation (“Guaranty”) and the Employee named above, and is an
integral and inseparable term of Employee’s employment as an employee of
Guaranty or an Affiliate. In consideration of the mutual covenants hereinafter
set forth and for other good and valuable consideration, Guaranty and the
Employee hereby agree as follows:

1.   This Agreement and the award hereunder is subject to all the restrictions,
terms and provisions of the Guaranty Financial Group Inc. 2007 Stock Incentive
Plan (the “Plan”) which are herein incorporated by reference and with which the
Employee hereby agrees. Terms used in this Agreement that are not otherwise
defined herein shall have the same meaning as set forth in the Plan.   2.  
Subject to the terms of the Plan and this Agreement, Guaranty hereby awards to
the Employee the number of shares of Restricted Stock stated above (the
“Restricted Stock”). Except as otherwise provided by the Plan or this Agreement,
the vesting period for the Restricted Stock awarded hereunder shall be as stated
above. However, no such Restricted Stock that otherwise would become vested on a
particular date shall vest in any year that the after-tax earnings of Guaranty
are less than $10,000,000.00. In such case, such Restricted Stock that would
become vested on such particular date shall immediately be forfeited. The
Management Development and Executive Compensation Committee (the “Committee”)
shall certify the attainment of the after-tax earnings performance goal.   3.  
The Restricted Stock will be represented by a book entry credited in the name of
the Employee. The Employee will have the right to vote the Restricted Stock. The
Employee will receive a cash payment equal to the amount of all regular cash
dividends per share payable to holders of Common Stock of record on and after
the issuance of the Restricted Stock until the vesting or forfeiture thereof,
whichever is earlier.   4.   Except as otherwise provided in the Plan, the
vesting of the Restricted Stock shall occur only if the Employee on the vesting
date has continuously been an employee of Guaranty or an Affiliate since the
date of this Agreement. Subject to the other terms and provisions of the Plan
and this Agreement, upon the expiration of the vesting period, the total number
of shares of Restricted Stock shall become vested. Any shares of Restricted
Stock which shall not have so vested on the vesting date shall be forfeited to
Guaranty, and the Employee shall not thereafter have any rights (including
dividend and voting rights), powers or privileges with respect to the shares of
Restricted Stock so forfeited. The Employee agrees that any federal, state or
local taxes of any kind required by law to be withheld with respect to any
shares of Restricted Stock or the cash payments in lieu of dividends thereon
shall be withheld and applied to the satisfaction of such taxes. Guaranty will
issue and deliver to the Employee instruments representing the vested securities
(or balance thereof after withholding) as soon as practicable after the vesting
date.   5.   Notwithstanding any other provision of this Agreement to the
contrary, if the Employee dies, incurs a permanent disability or a Change in
Control occurs during the vesting period and prior to the vesting date, and
assuming the Employee has continuously been an employee of Guaranty or an
Affiliate since the date of this Agreement, then the number of shares of
Restricted Stock that would become vested on a particular future date shall
become vested as of the date of termination as a result of death or disability
or upon the Change in Control; provided, however, that this acceleration of
vesting shall not affect any Restricted Stock previously forfeited in accordance
with the provisions of paragraph 2, and such previously forfeited Restricted
Stock shall remain forfeited. For these purposes, “Change in Control” shall mean
the event set forth in any one of the following paragraphs shall have occurred:

  (1)   any Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of Guaranty (not including in the securities beneficially owned by
such Person any securities

 

 



--------------------------------------------------------------------------------



 



      acquired directly from Guaranty or its Affiliates) representing 20% or
more of the combined voting power of Guaranty’s then outstanding securities,
excluding any Person who becomes such a Beneficial Owner in connection with a
transaction described in clauses (a), (b) or (c) of paragraph (3) below;     (2)
  within any twenty-four (24) month period, the following individuals cease for
any reason to constitute a majority of the number of directors then serving on
the Board of Directors of Guaranty (the “Board”): individuals who, on the Award
Date, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of Guaranty) whose appointment or election by the
Board or nomination for election by Guaranty’s shareholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;  
  (3)   there is consummated a merger, consolidation of Guaranty or any direct
or indirect subsidiary of Guaranty with any other corporation or any
recapitalization of Guaranty (for purposes of this paragraph (3), a “Business
Event”) unless, immediately following such Business Event (a) the directors of
Guaranty immediately prior to such Business Event continue to constitute at
least a majority of the board of directors of Guaranty, the surviving entity or
any parent thereof, (b) the voting securities of Guaranty outstanding
immediately prior to such Business Event continue to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof), in combination with the ownership of
any trustee or other fiduciary holding securities under an employee benefit plan
of Guaranty or any subsidiary of Guaranty, at least 60% of the combined voting
power of the securities of Guaranty or such surviving entity or any parent
thereof outstanding immediately after such Business Event, and (c) in the event
of a recapitalization, no Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of Guaranty or such surviving entity or any parent
thereof (not including in the securities Beneficially Owned by such Person any
securities acquired directly from Guaranty or its Affiliates) representing 20%
or more of the combined voting power of the then outstanding securities of
Guaranty or such surviving entity or any parent thereof (except to the extent
such ownership existed prior to the Business Event);     (4)   the shareholders
of Guaranty approve a plan of complete liquidation or dissolution of Guaranty;  
  (5)   there is consummated an agreement for the sale, disposition or long-term
lease by Guaranty of substantially all of Guaranty’s assets, other than (a) such
a sale, disposition or lease to an entity, at least 50% of the combined voting
power of the voting securities of which are owned by shareholders of Guaranty in
substantially the same proportions as their ownership of Guaranty immediately
prior to such sale or disposition or (b) the distribution directly to Guaranty’s
shareholders (in one distribution or a series of related distributions) of all
of the stock of one or more subsidiaries of Guaranty that represent
substantially all of Guaranty’s assets; or     (6)   any other event that the
Board, in its sole discretion, determines to be a Change in Control for purposes
of this Agreement.         Notwithstanding the foregoing, a “Change in Control”
under paragraphs (1) through (5) above shall not be deemed to have occurred by
virtue of the consummation of any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of Guaranty immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in one or more
entities which, singly or together, immediately following such transaction or
series of transactions, own all or substantially all of the assets of Guaranty
as constituted immediately prior to such transaction or series of transactions.

For purposes of this definition of “Change in Control”:

  (1)   “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated
under Section 12 of the Exchange Act.     (2)   “Beneficial Owner” shall have
the meaning set forth in Rule 13d-3 under the Exchange Act.

 

 



--------------------------------------------------------------------------------



 



  (3)   “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.     (4)   “Person” shall have the meaning given in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) thereof, except that such term shall not include (i) Guaranty or any of
its subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of Guaranty or any of its Affiliates, (iii) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(iv) a corporation owned, directly or indirectly, by the stockholders of
Guaranty in substantially the same proportions as their ownership of stock of
Guaranty.

6.   Nothing in the Plan or this Agreement shall be construed to give the
Employee any right to be awarded any additional Restricted Stock awards other
than in the sole discretion of the Committee or to confer on the Employee any
right to continue in the employ of Guaranty or any of its Affiliates or to
interfere in any way with the right of Guaranty or an Affiliate to terminate the
employment of the Employee at any time, with or without cause, notwithstanding
the possibility that the Restricted Stock may thereby be forfeited entirely. The
Employee agrees that the award of the Restricted Stock hereunder is special
incentive compensation and that it will not be taken into account as “salary” or
“compensation” or “bonus” in determining the amount of any payment under any
retirement or profit-sharing plan of Guaranty or any of its Affiliates. In
addition, the Employee agrees that such award will not be taken into account in
determining the amount of any life insurance coverage, or short or long-term
disability coverage provided by Guaranty or its Affiliates.   7.   No right or
benefit under the Plan or this Agreement shall be subject to anticipation,
alienation, sale, assignment, hypothecation, pledge, exchange, transfer,
encumbrance or charge, and any attempt to anticipate, alienate, sell, assign,
hypothecate, pledge, exchange, transfer, encumber or charge the same shall be
void. No right or benefit under the Plan or this Agreement shall in any manner
be liable for or subject to the debts, contracts, liabilities or torts of the
person entitled to such benefit. If any Employee or beneficiary under the Plan
or this Agreement should become bankrupt or attempt to anticipate, alienate,
sell, assign, hypothecate, pledge, exchange, transfer, encumber or charge any
right or benefit under the Plan or this Agreement, then such right or benefit
shall, in the discretion of the Committee, cease and terminate, and in such
event, the Committee in its discretion may hold or apply the same or any part
thereof for the benefit of the Employee or his or her beneficiary, spouse,
children or other dependents, or any of them, in such manner and in such
proportion as the Committee may deem proper.   8.   The Committee may from time
to time modify or amend this Agreement in accordance with the provisions of the
Plan. In the event of an inconsistency between any provision of the Plan and
this Agreement, the terms of the Plan shall control. This Agreement shall be
binding upon and inure to the benefit of Guaranty and its successors and assigns
and shall be binding upon and inure to the benefit of the Employee and his or
her legatees, distributees and personal representatives. Appeal from, or
confirmation of, any arbitration award under this paragraph may be made to any
court of competent jurisdiction under standards applicable to appeal or
confirmation of arbitration awards generally. This Agreement is effective as of
the Grant Date, but shall expire sixty (60) days after the Grant Date if the
Employee (or his or her agent or attorney) does not execute and deliver a copy
of this Agreement to Guaranty on or prior to that date, except as otherwise set
forth in the Plan. This Agreement shall be governed by and construed in accord
with federal law, where applicable, and otherwise with the laws of the State of
Texas.

          IN WITNESS WHEREOF, Guaranty has caused this Agreement to be duly
executed by its officer thereunto duly authorized, and the Employee has hereunto
set his or her hand, all as of the Award Date stated above.
GUARANTY FINANCIAL GROUP INC.
 

 